Long, J.
(dissenting). I am unable to distinguish this case upon principle from Mynning v. Railroad Co., 64 Mich. 93, and from Brady v. Railroad Co., 81 Mich. 616, and am of the opinion that under the circumstances shown the plaintiff and her party should have stopped and listened before entering upon the track.
In actions for negligent injuries the burden of proof is upon the plaintiff to show that the defendant is entirely responsible for the injuries, and that negligence on the part of plaintiff did not contribute thereto; and negligence on the part of the driver of a team is imputable to the plaintiff under well-settled rules in this State. The evidence in this case shows beyond dispute that the train with which plaintiff collided was making great noise, and *317the plaintiff and her party could undoubtedly have heard its approach if they had stopped. The fact that it was so dark a night that one could scarcely see the length of the team necessitated that they should exercise more than ordinary care; and, as said in Mynning v. Railroad Co., supra, if it was difficult to distinguish an approaching train, then ordinary care required them to resort to their sense of hearing, and to pause and listen before entering upon this place of danger. This it is not pretended they did do, and I think the court should have instructed the jury that the plaintiff, under such circumstances, could not recover.